Exhibit 10.1
AMENDMENT NO. 1
     THIS AMENDMENT NO. 1, dated as of May 12, 2010 (this “Amendment”), of that
certain Credit Agreement referenced below is by and among HEALTHCARE REALTY
TRUST INCORPORATED, a Maryland corporation (the “Borrower”), the Lenders and
BANK OF AMERICA, N.A., as Administrative Agent. Capitalized terms used but not
otherwise defined herein shall have the meanings provided in the Credit
Agreement.
W I T N E S S E T H
     WHEREAS, a $550 million revolving credit facility has been established in
favor of the Borrower pursuant to the terms of that Amended and Restated Credit
Agreement dated as of September 30, 2009 (as amended and modified, the “Credit
Agreement”), among the Borrower, the Lenders identified therein, and Bank of
America, N.A., as Administrative Agent;
     WHEREAS, the Borrower has requested certain modifications to the terms of
the Credit Agreement; and
     WHEREAS, the Lenders have agreed to the requested modifications on the
terms and conditions set forth herein;
     NOW, THEREFORE, in consideration of these premises and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:
     1. Amendment to Credit Agreement. The defined term “Consolidated EBITDA” in
Section 1.01 of the Credit Agreement is amended to read as follows:
     “Consolidated EBITDA” means, for any period for the Consolidated Group, the
sum of (a) net income attributable to common stockholders (or its equivalent)
plus (b) to the extent deducted in determining net income attributable to common
stockholders (or its equivalent), (i) Consolidated Interest Expense, (ii) the
amount of income taxes (or minus the amount of tax benefits), (iii) depreciation
and amortization, and (iv) expenses reducing net income attributable to common
stockholders (or its equivalent) during such period which do not represent a
cash expenditure in such period or any future period and minus all items
increasing net income attributable to common stockholders (or its equivalent)
during such period which do not represent a cash receipt in such period or in
any future period, in each case on a consolidated basis determined in accordance
with GAAP. Except as otherwise expressly provided, the applicable period shall
be for the four (4) consecutive fiscal quarters ending as of the date of
determination.
     2. Condition Precedent. This Amendment shall be effective immediately upon
receipt by the Administrative Agent of counterparts of this Agreement duly
executed by the Borrower and the Required Lenders.
     3. Effectiveness of Amendment. Upon satisfaction of the condition precedent
set forth in Section 2 hereof, all references to the Credit Agreement in each of
the Credit Documents shall hereafter mean the Credit Agreement as amended by
this Amendment. Except as specifically amended hereby or otherwise agreed, the
Credit Agreement is hereby ratified and confirmed and shall remain in full force
and effect according to its terms.
     4. Representations and Warranties; Defaults. The Borrower affirms the
following:
     (a) all necessary action to authorize the execution, delivery and
performance of this Amendment has been taken;
     (b) after giving effect to this Amendment, the representations and
warranties set forth in the Credit Agreement and the other Credit Documents are
true and correct in all material respects as of the date hereof (except those
which expressly relate to an earlier period); and
     (c) after giving effect to this Amendment, no Default or Event of Default
shall exist.

38



--------------------------------------------------------------------------------



 



     5. Full Force and Effect. Except as modified hereby, all of the terms and
provisions of the Credit Agreement and the other Credit Documents (including
schedules and exhibits thereto) shall remain in full force and effect.
     6. Affirmation of Obligations. The Borrower (a) affirms all of its
obligations under the Credit Documents and (b) agrees that this Amendment and
all documents executed in connection herewith do not operate to reduce or
discharge their obligations under any Credit Document.
     7. Expenses. The Borrower agrees to pay all reasonable costs and expenses
of the Administrative Agent in connection with the preparation, execution and
delivery of this Amendment, including the reasonable fees and expenses of Moore
& Van Allen, PLLC.
     8. Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Amendment to
produce or account for more than one such counterpart. Delivery by any party
hereto of an executed counterpart of this Amendment by facsimile shall be
effective as such party’s original executed counterpart and shall constitute a
representation that such party’s original executed counterpart will be
delivered.
     9. Amendment is a Credit Document. Each of the parties hereto hereby agrees
that this Amendment is a Credit Document.
     10. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the law of the State of New York.
[Signatures on Following Pages]
     IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of
this Amendment to be duly executed and delivered as of the date first above
written.

              BORROWER:   HEALTHCARE REALTY TRUST     INCORPORATED
 
           
 
  By:
Name:   /s/ Scott W. Holmes
 
Scott W. Holmes    
 
  Title:   Executive Vice President and Chief Financial Officer    
 
            ADMINISTRATIVE AGENT:   BANK OF AMERICA, N.A.,     as Administrative
Agent
 
           
 
  By:
Name:   /s/ Amie L. Edwards
 
Amie L. Edwards    
 
  Title:   Senior Vice President    

39



--------------------------------------------------------------------------------



 



              LENDERS:   BANK OF AMERICA, N.A.,     as L/C Issuer, Swing Line
Lender and as a Lender
 
           
 
  By:
Name:   /s/ Amie L. Edwards
 
Amie L. Edwards    
 
  Title:   Senior Vice President    
 
                CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK     NEW YORK
 
           
 
  By:
Name:   /s/ Thomas Randolph
 
Thomas Randolph    
 
  Title:   Managing Director    
 
           
 
  By:
Name:   /s/ David Christiansen
 
David Christiansen    
 
  Title:   Vice President    
 
                BARCLAYS BANK PLC
 
           
 
  By:
Name:   /s/ Noam Azachi
 
Noam Azachi    
 
  Title:   Assistant Vice President    
 
                JPMORGAN CHASE BANK, N.A.
 
           
 
  By:
Name:   /s/ Ralph Totoonchi
 
Ralph Totoonchi    
 
  Title:   Vice President    

40



--------------------------------------------------------------------------------



 



                  REGIONS BANK
 
           
 
  By:
Name:   /s/ Craig Gardella
 
Craig Gardella    
 
  Title:   Senior Vice President    
 
                UBS AG STAMFORD BRANCH
 
           
 
  By:
Name:   /s/ Irja R. Otsa
 
Irja R. Otsa    
 
  Title:   Associate Director    
 
           
 
  By:
Name:   /s/ Mary E. Evans
 
Mary E. Evans    
 
  Title:   Associate Director    
 
                WACHOVIA BANK, NATIONAL ASSOCIATION
 
           
 
  By:
Name:   /s/ Andrew W. Hussion
 
Andrew W. Hussion    
 
  Title:   Assistant Vice President    
 
                FIFTH THIRD BANK
 
           
 
  By:
Name:   /s/ John Stringfield
 
John Stringfield    
 
  Title:   Vice President    

41



--------------------------------------------------------------------------------



 



                  SUNTRUST BANK
 
           
 
  By:
Name:   /s/ John Cappellari
 
John Cappellari    
 
  Title:   Vice President    
 
                BANK OF MONTREAL
 
           
 
  By:
Name:   /s/ Aaron Lanski
 
Aaron Lanski    
 
  Title:   Director    
 
                BANK OF NOVA SCOTIA
 
           
 
  By:
Name:   /s/ Karen L. Anillo
 
Karen L. Anillo    
 
  Title:   Director    
 
                STATE BANK OF INDIA
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                COMPASS BANK
 
           
 
  By:
Name:   Eric J. Paul
 
Eric J. Paul    
 
  Title:   Senior Vice President    

42



--------------------------------------------------------------------------------



 



                  PINNACLE NATIONAL BANK
 
           
 
  By:
Name:   /s/ Todd Carter
 
Todd Carter    
 
  Title:   Senior Vice President    
 
                AVENUE BANK
 
           
 
  By:
Name:   /s/ Carol S. Titus
 
Carol S. Titus    
 
  Title:   Senior Vice President    
 
                CHANG HWA COMMERCIAL BANK, LTD., LOS ANGELES BRANCH
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

43